Citation Nr: 0423564	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-19 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left 
ear hearing loss. 

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus with plantar fasciitis, right heel 
spur and degenerative changes in the right first 
metatarsophalangeal joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1979.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2001 rating 
action, by the Nashville, Tennessee Regional Office (RO), 
which granted service connection for left ear hearing loss 
and bilateral pes planus, each evaluated as 0 percent 
disabling.  The veteran perfected a timely appeal to that 
decision.  In a report of contact (VA Form 119), dated 
February 15, 2003, the veteran requested a DRO hearing.  
However, during a conference with a DRO in April 203, the 
veteran indicated that he wished to cancel his formal hearing 
request.  

By a rating action in August 2003, the RO granted service 
connection for bilateral hearing loss and assigned a 10 
percent disability rating, effective April 1, 2003; that 
rating action also increased the evaluation for bilateral pes 
planus from 0 percent to 10 percent, effective October 15, 
1999. 

The issue of entitlement to a rating in excess of 10 percent 
for bilateral pes planus with plantar fasciitis, right heel 
spur, and degenerative changes in the right first 
metatarsophalangeal joint is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2004, prior to the promulgation of a decision in the 
appeal, a written statement was received from the veteran in 
which he withdrew his appeal as to the issue of entitlement 
to an initial compensable evaluation for left ear hearing 
loss.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran concerning the issue of entitlement to an initial 
compensable evaluation for left ear hearing loss have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2003).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2003).  

By a rating decision dated in November 2001, the RO granted 
service connection for left ear hearing loss and assigned a 0 
percent rating, effective October 15, 1999.  The veteran 
perfected an appeal of the evaluation assigned to his left 
ear hearing loss by filing a statement in support of claim, 
which was accepted as the substantive appeal (VA Form 21-
4138), in November 2002.  Subsequently, a rating action of 
August 2003, granted service connection for bilateral hearing 
loss and assigned a 10 percent disability evaluation, 
effective April 1, 2003.  In June 2004, the veteran submitted 
a VA Form 21-4138, wherein he stated that he wished to 
withdraw his appeal for all issues except for an increased 
evaluation for his foot condition.

Thus, the Board finds that the veteran withdrew his appeal as 
to the issue of entitlement to an initial compensable 
evaluation for left ear hearing loss and, hence, there 
remains no allegation of errors of fact or law for appellate 
consideration on that issue.  Therefore, the provisions of 
the Veterans Claims Assistance Act (VCAA) are not applicable.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to claim of entitlement to an initial 
compensable evaluation for left ear hearing loss and that 
issue is dismissed.  


ORDER

The claim for an initial compensable evaluation for left ear 
hearing loss is dismissed.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistant Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran maintains that the symptoms 
associated with his bilateral pes planus are more severe than 
reflected by the currently assigned rating.  It is argued 
that the clinical records show complaints and treatment for 
various disabilities associated with pes planus since 
November 2001.  It is further argued that the symptoms caused 
by the right heel spur, plantar fasciitis and degenerative 
changes, in addition to those caused by the initial flat foot 
condition together result in marked deformity of the feet.  

The Board notes that the veteran's bilateral pes planus is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5276 (2003).  Under that Code, a 10 percent evaluation 
is warranted for moderate pes planus, and requires the 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo Achillis, and pain on manipulation of 
feet.  A 30 percent evaluation is warranted for severe 
bilateral pes planus and requires objective evidence of 
marked deformity (pronation, abduction etc.), pain on 
manipulation and use accentuated, an indication of swelling 
on use, and characteristic callosities.  A 50 percent 
evaluation is warranted for pronounced bilateral pes planus 
and requires marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2003).  

The veteran was afforded a VA examination in May 2003 to 
assess the severity of his service-connected bilateral pes 
planus.  However, review of that report discloses that it is 
rather brief and provides no guidance regarding the extent of 
pronation and/or deformity of the veteran's bilateral foot 
disorder.  The examination report also does not directly 
address the presence or absence of swelling on use, inward 
bowing of the tendo Achilles, and the presence or absence of 
characteristic callosities.  Furthermore, while the veteran 
complained of increased pain and decreased work hours as a 
result of his feet, there is no opinion regarding the extent, 
if any, of functional loss due to such factors as pain, 
incoordination, weakness, and fatigability.  38 C.F.R. § 4.40 
and 4.45 (2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
light of the above, the Board finds that the May 2003 
examination must be returned as inadequate for rating 
purposes.  See Abernathy v. Principi, 3 Vet. App. 461 (1992) 
(if the examination does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for rating purposes).  

The veteran's service representative has also requested that 
separate ratings be assigned for disabilities caused by the 
bilateral foot condition and degenerative arthritis of the 
feet pursuant to Esteban v. Brown, 6 Vet. App. 259 (1994).  
The representative maintains that a rating separate and apart 
from the rating based on foot impairment or limitation may be 
granted where warranted under the appropriate diagnostic 
codes for arthritis and limitation of motion.  See VAOPGCPREC 
23-97 (July 1, 1997).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, who 
have may possess additional records 
referable to treatment for his foot 
problems.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate the claims 
file copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

2.  The veteran must be afforded an 
examination by an appropriate specialist 
to assess the current severity of his 
bilateral pes planus with plantar 
fasciitis, right heel spur and 
degenerative changes in the right first 
metatarsophalangeal joint.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
studies deemed appropriate should be 
performed, and all findings should be set 
forth in detail.  In the report of the 
examination, the examiner should respond 
specifically to each of the following 
items:

?	Is there pain on manipulation and 
use accentuated?
?	Is there indication of swelling on 
use?
?	Are there characteristic 
callosities?
?	Is there marked pronation?
?	Is there extreme tenderness of the 
plantar surfaces of the feet?
?	Is there marked inward displacement?
?	Is there severe spasm of the tendo 
Achillis on manipulation?
?	Is there improvement with orthopedic 
shoes or appliances?

4.  The RO should then readjudicate the 
veteran's claim for a rating in excess of 
10 percent for bilateral pes planus.  In 
so doing, the RO should also consider 
whether a separate rating is warranted 
for degenerative arthritis of the first 
metatarsophalangeal joint pursuant to the 
Court's holding in Esteban v. Brown, and 
VAOPGCPREC 23-97.  Consideration should 
also be given to the provisions of 
38 C.F.R. § 4.40 and 4.45.  

5.  If the determination remains adverse 
to the veteran, in any way, both he and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



